BRITT, Judge.
Defendant contends that he was not provided with proper notice of the hearing at which his probation was revoked, that evidence presented at time of hearing does not support the judgment, and that the court failed to make specific findings of fact as to his violation of the terms of the judgment placing him on probation.
In State v. Robinson, 248 N.C. 282, 103 S.E. 2d 376 (1958), our Supreme Court held that in order to activate a suspended sentence the trial court must find that the defendant has violated a valid condition of suspension and that such violation was without lawful excuse; and when the court fails to find specific facts supporting the conclusion that the violation was without lawful excuse, there is insufficient predicate for the order putting the suspended sentence into effect.
In State v. Davis, 243 N.C. 754, 92 S.E. 2d 177 (1956), the Supreme Court held that where the trial court fails to find *753wherein the defendant had violated the conditions of suspension, defendant is entitled to have the cause remanded for a specific finding in regard thereto, since only by such finding may the defendant test the validity of the condition for violation of which the suspended sentence was activiated.
In State v. Langley, 3 N.C. App. 189, 164 S.E. 2d 529 (1968), this court held that where, in a proceeding to revoke a judgment of probation, the trial court fails to make specific findings as to what condition of probation the defendant had violated, the order revoking the probation judgment must be vacated and the cause remanded for specific findings relating thereto.
For failure of the trial judge in the case at hand to make specific findings as to what condition of the suspended sentence or judgment of probation defendant had violated, this cause must be remanded for further hearing.
Remanded.
Judges Parker and Baley concur.